
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.7


REGISTRATION RIGHTS AGREEMENT


by and between

TRANSMONTAIGNE PARTNERS L.P.,

and

MSDW BONDBOOK VENTURES INC.

--------------------------------------------------------------------------------



REGISTRATION RIGHTS AGREEMENT

        THIS REGISTRATION RIGHTS AGREEMENT (this "Agreement") is made and
entered into as of May 27, 2005, by and between TRANSMONTAIGNE PARTNERS L.P., a
Delaware limited partnership ("TLP"), and MSDW BONDBOOK VENTURES INC. (the
"Purchaser").

        This Agreement is made in connection with the Closing of the issuance
and sale of the Purchased Units pursuant to the Subordinated Unit Purchase
Agreement, dated as of the date hereof, by and between TLP and the Purchaser
(the "Purchase Agreement"). TLP has agreed to provide the registration and other
rights set forth in this Agreement for the benefit of the Purchaser pursuant to
the terms of the Purchase Agreement. In consideration of the mutual covenants
and agreements set forth herein and for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by each party hereto,
the parties hereby agree as follows:

ARTICLE I.
DEFINITIONS

        Section 1.01 Definitions. Capitalized terms used herein without
definition shall have the meanings given to them in the Purchase Agreement. The
terms set forth below are used herein as so defined:

        "Affiliate" means, with respect to a specified Person, any other Person,
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition,
"control" (including, with correlative meanings, "controlling", "controlled by",
and "under common control with") means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.

        "Conversion Units" means the Common Units issuable upon conversion of
the Purchased Units.

        "Effectiveness Period" has the meaning specified therefor in
Section 2.01(a) of this Agreement.

        "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission promulgated thereunder.

        "Holder" means the Purchaser and any transferee or assignee of the
Purchaser's rights under this Agreement pursuant to Section 2.09.

        "Included Registrable Securities" has the meaning specified therefor in
Section 2.02(a) of this Agreement.

        "Losses" has the meaning specified therefor in Section 2.07(a) of this
Agreement.

        "Managing Underwriter" means, with respect to any Underwritten Offering,
the book running lead manager of such Underwritten Offering.

        "Person" means any individual, corporation, company, voluntary
association, partnership, joint venture, trust, limited liability company,
unincorporated organization, government or any agency, instrumentality or
political subdivision thereof, or any other form of entity.

        "Piggyback Registration" has the meaning specified therefor in
Section 2.02(a) of this Agreement.

        "Purchase Agreement" has the meaning specified therefor in the Recital
of this Agreement.

        "Purchaser" has the meaning specified therefor in the introductory
paragraph of this Agreement.

        "Registrable Securities" means the Conversion Units until such time as
such securities cease to be Registrable Securities pursuant to Section 1.02
hereof.

        "Registration Expenses" has the meaning specified therefor in
Section 2.06(a) of this Agreement.

        "Registration Statement" has the meaning specified therefor in
Section 2.01(a) of this Agreement.

        "Selling Expenses" has the meaning specified therefor in Section 2.06(a)
of this Agreement.

--------------------------------------------------------------------------------




        "Selling Holder" means a Holder who is selling Registrable Securities
pursuant to a Registration Statement.

        "Underwritten Offering" means an offering (including an offering
pursuant to a Registration Statement) in which Common Units are sold to an
underwriter on a firm commitment basis for reoffering to the public or an
offering that is a "bought deal" with one or more investment banks.

        Section 1.02 Registrable Securities. Any Registrable Security will cease
to be a Registrable Security when (a) a Registration Statement covering such
Registrable Security has been declared effective by the Commission and such
Registrable Security has been sold or disposed of pursuant to such effective
Registration Statement; (b) such Registrable Security has been disposed of
pursuant to any section of Rule 144 (or any similar provision then in force
under the Securities Act); or (c) such Registrable Security is held by TLP or
one of its Subsidiaries.

ARTICLE II.
REGISTRATION RIGHTS

        Section 2.01 Demand Registration.

        (a)   Demand Registration. If a Holder holds Registrable Securities that
it desires to sell, and if (but only if), after consultation with legal counsel,
the Holder determines in good faith that there is reasonable uncertainty as to
whether Rule 144 of the Securities Act (or any successor rule or regulation to
Rule 144) or another exemption from registration is available to enable such
Holder to dispose of the number of Registrable Securities it desires to sell at
the time it desires to do so without registration under the Securities Act,
then, at the option and upon the written request of the Holder (such written
request to affirm that the Holder has consulted with legal counsel regarding
whether Rule 144 or another exemption from registration is available), TLP shall
file with the Commission as expeditiously as possible after receiving such
written request, and use reasonable best efforts to cause to become effective
and remain effective for a period of not less than six months following its
effective date or such shorter period as shall terminate when all Registrable
Securities covered by such registration statement have been sold (the
"Effectiveness Period"), a registration statement under the Securities Act
(including, as provided below or as otherwise elected by TLP, a shelf
registration statement permitted by Rule 415 under the Securities Act)
registering the offering and sale of the number of Registrable Securities
specified by the Holder ("Registration Statement"); provided, however, that TLP
shall not be required to effect more than four registrations pursuant to this
Section 2.01; and provided further, that TLP shall not be required to effect the
registration of fewer than the lesser of 200,000 Registrable Securities (as
adjusted to account for any split or reverse split of the Common Units) or the
number of Registrable Securities currently outstanding and held by all
HoldersoHold. Notwithstanding anything herein to the contrary, no Holder will be
entitled to demand that any Registrable Securities be registered pursuant to
this Section 2.01(a) if such Registrable Securities were outstanding at the time
of any prior registration effected by TLP pursuant to this Section 2.01. If the
Holders' demand registration rights will be permanently exhausted pursuant to
this Section 2.01(a) following the then-current demand, then the Registration
Statement for the then-current demand shall be a shelf registration statement
permitted by Rule 415 under the Securities Act if so elected by the Holder.

        (b)   Delay Rights. Notwithstanding anything to the contrary contained
herein, if TLP determines in good faith that any requested registration of
Registrable Securities would be materially detrimental to TLP because such
registration would (i) materially interfere with a significant acquisition,
reorganization or other similar transaction involving TLP, (ii) require
premature disclosure of material information that TLP has a bona fide business
purpose for preserving as confidential or (iii) render TLP unable to comply with
requirements under applicable

2

--------------------------------------------------------------------------------






securities laws, then TLP shall have the right to postpone such requested
registration for a period of not more than six months after receipt of the
Holder's request, such right pursuant to this Section 2.01(b) not to be utilized
more than once in any twelve-month period. Upon disclosure of such information
or the termination of the condition described above, TLP shall provide prompt
notice to the Selling Holders whose Registrable Securities were to be included
in the requested registration, and shall promptly terminate any suspension of
sales it has put into effect and shall take such other actions to permit
registered sales of Registrable Securities as contemplated in this Agreement.

        Section 2.02 Piggyback Registration.

        (a)   Participation. If TLP at any time proposes to file a registration
statement with respect to an Underwritten Offering of Common Units for its own
account or to register any Common Units for its own account for sale to the
public in an Underwritten Offering other than (x) a registration relating solely
to employee benefit plans, (y) a registration relating solely to a Rule 145
transaction, or (z) a registration on any registration form which does not
permit secondary sales, does not include substantially the same information as
would be required to be included in a registration statement covering the sale
of Registrable Securities or would require that TLP effectuate a post-effective
amendment to such registration statement to permit such Registrable Securities
to be covered by the registration statement, then, as soon as practicable
following the engagement of counsel to TLP to prepare the documents to be used
in connection with an Underwritten Offering, TLP shall give notice of such
proposed Underwritten Offering to the Holders and such notice shall offer the
Holders the opportunity to include in such Underwritten Offering such number of
Registrable Securities (the "Included Registrable Securities") as each such
Holder may request in writing (a "Piggyback Registration"); provided, however,
that TLP shall not be required to offer such opportunity to Holders if TLP has
been advised by the Managing Underwriter that the inclusion of Registrable
Securities for sale for the benefit of the Holders will have an adverse effect
on the price or distribution of the Common Units. The notice required to be
provided in this Section 2.02(a) to Holders shall be provided on a business day
pursuant to Section 3.01 hereof and receipt of such notice shall be confirmed by
each Holder. Each Holder shall then have seven calendar days to request
inclusion of Registrable Securities in the Underwritten Offering. If no request
for inclusion from a Holder is received within the specified time, such Holder
shall have no further right to participate in such Piggyback Registration. If,
at any time after giving written notice of its intention to undertake an
Underwritten Offering and prior to the closing of such Underwritten Offering,
TLP shall determine for any reason not to undertake or to delay such
Underwritten Offering, TLP may, at its election, give written notice of such
determination to the Selling Holders and, (x) in the case of a determination not
to undertake such Underwritten Offering, shall be relieved of its obligation to
sell any Included Registrable Securities in connection with such terminated
Underwritten Offering, and (y) in the case of a determination to delay such
Underwritten Offering, shall be permitted to delay offering any Included
Registrable Securities for the same period as the delay in the Underwritten
Offering. Any Selling Holder shall have the right to withdraw such Selling
Holder's request for inclusion of such Selling Holder's Registrable Securities
in such offering by giving written notice to TLP of such withdrawal up to and
including the time of pricing of such offering.

        (b)   Priority of Piggyback Registration. If the Managing Underwriter or
Underwriters of any proposed Underwritten Offering of Common Units included in a
Piggyback Registration advises TLP that the total amount of Common Units which
the Selling Holders and any other Persons intend to include in such offering
exceeds the number which can be sold in such offering without being reasonably
likely to have an adverse effect on the price or distribution of the Common
Units offered or the market for the Common Units, then the Common Units to be
included in such Underwritten Offering shall be reduced to equal the number of
Registrable Securities that such

3

--------------------------------------------------------------------------------






Managing Underwriter or Underwriters advises TLP can be sold without having such
adverse effect, with such reduction to be allocated pro rata among the Selling
Holders who have requested participation in the Piggyback Registration (based,
for each such Selling Holder, on the percentage derived by dividing (A) the
number of Registrable Securities proposed to be sold by such Selling Holder in
such offering by (B) the aggregate number of Common Units proposed to be sold by
all Selling Holders).

        Section 2.03 Underwritten Offering.

        (a)   Demand Registration. In the event that a Selling Holder elects to
dispose of Registrable Securities under a Registration Statement pursuant to an
Underwritten Offering, TLP shall enter into an underwriting agreement in
customary form with the Managing Underwriter or Underwriters, which shall
include, among other provisions, indemnities to the effect and to the extent
provided in Section 2.07, and shall take all such other reasonable actions as
are requested by the Managing Underwriter in order to expedite or facilitate the
registration and disposition of the Registrable Securities.

        (b)   General Procedures. In connection with any Underwritten Offering
under this Agreement, TLP shall be entitled to select the Managing Underwriter
or Underwriters, unless the registration is in respect of at least 450,000
Registrable Securities (as adjusted to account for any split or reverse split of
the Common Units), in which case the Selling Holders shall be entitled to select
the Managing Underwriter or Underwriters, subject to approval by TLP (such
approval not to be unreasonably withheld). In connection with an Underwritten
Offering, each Selling Holder and TLP shall be obligated to enter into an
underwriting agreement which contains such representations, covenants,
indemnities and other rights and obligations as are customary in underwriting
agreements for firm commitment offerings of securities. No Selling Holder may
participate in such Underwritten Offering unless such Selling Holder agrees to
sell its Registrable Securities on the basis provided in such underwriting
agreement and completes and executes all questionnaires, powers of attorney,
indemnities and other documents reasonably required under the terms of such
underwriting agreement. Each Selling Holder may, at its option, require that any
or all of the representations and warranties by, and the other agreements on the
part of, TLP to and for the benefit of such underwriters also be made to and for
such Selling Holder's benefit and that any or all of the conditions precedent to
the obligations of such underwriters under such underwriting agreement also be
conditions precedent to its obligations. No Selling Holder shall be required to
make any representations or warranties to or agreements with TLP or the
underwriters other than representations, warranties or agreements regarding such
Selling Holder and its ownership of the securities being registered on its
behalf and its intended method of distribution and any other representation
required by law. If any Selling Holder disapproves of the terms of an
underwriting, such Selling Holder may elect to withdraw therefrom by notice to
TLP and the Managing Underwriter prior to the time of pricing of such offering.

        Section 2.04 Registration Procedures. In connection with its obligations
contained in Section 2.01, TLP will, as expeditiously as possible:

        (a)   prepare and file with the Commission such amendments and
supplements to the Registration Statement and the prospectus used in connection
therewith as may be necessary to keep the Registration Statement effective for
the Effectiveness Period and as may be necessary to comply with the provisions
of the Securities Act with respect to the disposition of all Registrable
Securities covered by the Registration Statement;

        (b)   furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement or any supplement or
amendment thereto, upon request, copies of reasonably complete drafts of all
such documents proposed to be filed (including exhibits and each document
incorporated by reference therein to the extent then required by the rules and

4

--------------------------------------------------------------------------------






regulations of the Commission), and provide each such Selling Holder the
opportunity to object to any information pertaining to such Selling Holder and
its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing the Registration Statement or supplement or amendment thereto,
and (ii) such number of copies of the Registration Statement and the prospectus
included therein and any supplements and amendments thereto as such Selling
Holder may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Securities covered by such Registration
Statement;

        (c)   if applicable, use its reasonable best efforts to register or
qualify the Registrable Securities covered by the Registration Statement under
the securities or blue sky laws of such jurisdictions as the Selling Holders or,
in the case of an Underwritten Offering, the Managing Underwriter, shall
reasonably request, provided that TLP will not be required to qualify generally
to transact business in any jurisdiction where it is not then required to so
qualify or to take any action which would subject it to general service of
process in any such jurisdiction where it is not then so subject;

        (d)   promptly notify each Selling Holder and each underwriter, at any
time when a prospectus relating thereto is required to be delivered under the
Securities Act, of (i) the filing of the Registration Statement or any
prospectus or prospectus supplement to be used in connection therewith, or any
amendment or supplement thereto, and, with respect to such Registration
Statement or any post-effective amendment thereto, when the same has become
effective; and (ii) any written comments from the Commission with respect to any
filing referred to in clause (i) and any written request by the Commission for
amendments or supplements to the Registration Statement or any prospectus or
prospectus supplement thereto;

        (e)   immediately notify each Selling Holder and each underwriter, at
any time when a prospectus relating thereto is required to be delivered under
the Securities Act, of (i) the happening of any event as a result of which the
prospectus or prospectus supplement contained in the Registration Statement, as
then in effect, includes an untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing; (ii) the issuance or threat of issuance by the Commission of any stop
order suspending the effectiveness of the Registration Statement, or the
initiation of any proceedings for that purpose; or (iii) the receipt by TLP of
any notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction. Following the provision of such notice, TLP agrees to as
promptly as practicable amend or supplement the prospectus or prospectus
supplement or take other appropriate action so that the prospectus or prospectus
supplement does not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing and to take such other action as is necessary to remove a stop order,
suspension, threat thereof or proceedings related thereto; in the event that TLP
gives any such notice, the Effectiveness Period shall be extended by the number
of days from and including the date of the giving of such notice to and
including the date when (i) each Selling Holder shall have received copies of
the supplemented or amended prospectus or (ii) the stop order, suspension,
threat thereof or proceedings related thereto have been removed;

        (f)    upon request and subject to applicable confidentiality
obligations, furnish to each Selling Holder copies of any and all transmittal
letters or other correspondence with the Commission or any other governmental
agency or self-regulatory body or other body having jurisdiction (including any
domestic or foreign securities exchange) relating to such offering of
Registrable Securities;

5

--------------------------------------------------------------------------------






        (g)   in the case of an Underwritten Offering, furnish upon request,
(i) an opinion of counsel for TLP, dated the date of the closing under the
underwriting agreement, and (ii) a "cold comfort" letter, dated the date of the
closing under the underwriting agreement signed by the independent public
accountants who have certified TLP's financial statements included or
incorporated by reference into the Registration Statement, and each of the
opinion and the "cold comfort" letter shall be in customary form and covering
substantially the same matters with respect to the Registration Statement (and
the prospectus and any prospectus supplement included therein) and as are
customarily covered in opinions of issuer's counsel and in accountants' letters
delivered to the underwriters in Underwritten Offerings of securities, and such
other matters as such underwriters may reasonably request;

        (h)   otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least 12 months, but not more than 18 months,
beginning with the first full calendar month after the effective date of the
Registration Statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 promulgated thereunder;

        (i)    make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and TLP personnel as
is reasonable and customary to enable such parties to establish a due diligence
defense under the Securities Act; provided that, with respect to any
representatives of the Selling Holders, TLP need not disclose any information to
any such representative unless and until such representative has entered into a
confidentiality agreement with TLP;

        (j)    cause all such Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange or nationally recognized
quotation system on which similar securities issued by TLP are then listed;

        (k)   use its reasonable best efforts to cause the Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
TLP to enable the Selling Holders to consummate the disposition of such
Registrable Securities;

        (l)    provide a transfer agent and registrar for all Registrable
Securities covered by the Registration Statement not later than the effective
date thereof; and

        (m)  enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities.

        Each Selling Holder, upon receipt of notice from TLP of the happening of
any event of the kind described in subsection (e) of this Section 2.04, shall
forthwith discontinue disposition of the Registrable Securities until such
Selling Holder's receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (e) of this Section 2.04 or until it is advised in
writing by TLP that the use of the prospectus may be resumed, and has received
copies of any additional or supplemental filings incorporated by reference in
the prospectus, and, if so directed by TLP, such Selling Holder will, or will
request the Managing Underwriter or underwriters, if any, to deliver to TLP (at
TLP's expense) all copies in their possession or control, other than permanent
file copies then in such Selling Holder's possession, of the prospectus covering
such Registrable Securities current at the time of receipt of such notice.

        Section 2.05 Cooperation by Holders. TLP shall have no obligation to
include in a Registration Statement or Piggyback Registration units of a Holder
who has failed to timely furnish such information which, in the opinion of
counsel to TLP, is reasonably required in order for the

6

--------------------------------------------------------------------------------




Registration Statement or related prospectus or prospectus supplement to comply
with the Securities Act.

        Section 2.06 Expenses.

        (a)   Certain Definitions. "Registration Expenses" means all expenses
incident to TLP's performance under or compliance with this Agreement to effect
the registration of Registrable Securities, and the disposition of such
securities, including, without limitation, all registration, filing, securities
exchange listing and NYSE fees, all registration, filing, qualification and
other fees and expenses of complying with securities or blue sky laws, fees of
the National Association of Securities Dealers, Inc., transfer taxes and fees of
transfer agents and registrars, all word processing, duplicating and printing
expenses, the fees and disbursements of counsel and independent public
accountants for TLP, including the expenses of any special audits or "cold
comfort" letters required by or incident to such performance and compliance, and
reasonable fees and disbursements of Holders' counsel incurred in connection
with the exercise of such Holders' rights hereunder, not to exceed $100,000 per
registration. In addition, TLP shall not be responsible for any "Selling
Expenses," which means all underwriting fees, discounts and selling commissions
allocable to the sale of the Registrable Securities.

        (b)   Expenses. TLP will pay all reasonable Registration Expenses in
connection with each Registration Statement, whether or not such Registration
Statement becomes effective or any sale is made pursuant to such Registration
Statement. Each Selling Holder shall pay all Selling Expenses in connection with
any sale of its Registrable Securities hereunder.

        Section 2.07 Indemnification.

        (a)   By TLP. In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, TLP will
indemnify and hold harmless each Selling Holder thereunder, its directors and
officers, and each underwriter, pursuant to the applicable underwriting
agreement with such underwriter, of Registrable Securities thereunder and each
Person, if any, who controls such Selling Holder or underwriter within the
meaning of the Securities Act and the Exchange Act, against any losses, claims,
damages, expenses or liabilities (including reasonable attorneys' fees and
expenses) (collectively, "Losses"), joint or several, to which such Selling
Holder or underwriter or controlling Person may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such Losses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in the Registration Statement, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of a prospectus, in light of the
circumstances under which they were made) not misleading, and will reimburse
each such Selling Holder, its directors and officers, each such underwriter and
each such controlling Person for any legal or other expenses reasonably incurred
by them in connection with investigating or defending any such Loss or actions
or proceedings; provided, however, that TLP will not be liable in any such case
if and to the extent that any such Loss arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by such Selling Holder, such underwriter
or such controlling Person in writing specifically for use in the Registration
Statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Selling Holder or any such
director, officer or controlling Person, and shall survive the transfer of such
securities by such Selling Holder.

        (b)   By Each Selling Holder. Each Selling Holder agrees severally and
not jointly to indemnify and hold harmless TLP, its directors and officers, and
each Person, if any, who controls TLP within

7

--------------------------------------------------------------------------------






the meaning of the Securities Act or of the Exchange Act to the same extent as
the foregoing indemnity from TLP to the Selling Holders, but only with respect
to information regarding such Selling Holder furnished in writing by or on
behalf of such Selling Holder expressly for inclusion in the Registration
Statement or prospectus relating to the Registrable Securities, or any amendment
or supplement thereto; provided, however, that the liability of each Selling
Holder shall not be greater in amount than the dollar amount of the proceeds
(net of any Selling Expenses) received by such Selling Holder from the sale of
the Registrable Securities giving rise to such indemnification.

        (c)   Notice. Promptly after receipt by an indemnified party hereunder
of notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission so to notify
the indemnifying party shall not relieve it from any liability which it may have
to any indemnified party except to the extent that the failure to so notify the
indemnifying party actually and materially prejudices the indemnifying party. In
any action brought against any indemnified party, the indemnified party shall
notify the indemnifying party of the commencement thereof. The indemnifying
party shall be entitled to participate in and, to the extent it shall wish, to
assume and undertake the defense thereof with counsel reasonably satisfactory to
such indemnified party and, after notice from the indemnifying party to such
indemnified party of its election so to assume and undertake the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under this Section 2.07 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided,
however, that, (i) if the indemnifying party has failed to assume the defense
and employ counsel or (ii) if the defendants in any such action include both the
indemnified party and the indemnifying party and counsel to the indemnified
party shall have concluded that there may be reasonable defenses available to
the indemnified party that are different from or additional to those available
to the indemnifying party, or if the interests of the indemnified party
reasonably may be deemed to conflict with the interests of the indemnifying
party, then the indemnified party shall have the right to select a separate
counsel and to assume such legal defense and otherwise to participate in the
defense of such action, with the reasonable expenses and fees of such separate
counsel and other reasonable expenses related to such participation to be
reimbursed by the indemnifying party as incurred. Notwithstanding any other
provision of this Agreement, no indemnified party shall settle any action
brought against it with respect to which it is entitled to indemnification
hereunder without the consent of the indemnifying party, unless the settlement
thereof imposes no liability or obligation on, and includes a complete and
unconditional release from all liability of, the indemnifying party.

        (d)   Contribution. If for any reason the indemnification provided for
in this Section 2.07 is unavailable to an indemnified party or is insufficient
to hold it harmless in respect of any Losses, then each such indemnifying party,
in lieu of indemnifying such indemnified party, shall contribute to the amount
paid or payable by such indemnified party as a result of such Losses as between
the indemnifying party on the one hand and the indemnified party on the other,
in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other in
connection with the statements or omissions which resulted in such Losses, as
well as any other relevant equitable considerations; provided, however, that in
no event shall such Selling Holder be required to contribute an aggregate amount
in excess of the dollar amount of proceeds (net of Selling Expenses) received by
such Selling Holder from the sale of Registrable Securities giving rise to such
indemnification. The relative fault of the indemnifying party on the one hand
and the indemnified party on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact has been made
by, or relates to, information

8

--------------------------------------------------------------------------------






supplied by such party, and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the first sentence of this
paragraph. The amount paid by an indemnified party as a result of the Losses
referred to in the first sentence of this paragraph shall be deemed to include
any legal and other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any Loss which is the subject of this
paragraph. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who is not guilty of such fraudulent misrepresentation.

        (e)   Other Indemnification. The provisions of this Section 2.07 shall
be in addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.

        Section 2.08 Rule 144 Reporting. With a view to making available the
benefits of certain rules and regulations of the Commission that may permit the
sale of the Registrable Securities to the public without registration, TLP
agrees to use its reasonable best efforts to:

        (a)   make and keep public information regarding TLP available, as those
terms are understood and defined in Rule 144 of the Securities Act, at all times
from and after the date hereof;

        (b)   file with the Commission in a timely manner all reports and other
documents required of TLP under the Securities Act and the Exchange Act at all
times from and after the date hereof; and

        (c)   for so long as a Holder owns any Registrable Securities, furnish
to such Holder forthwith upon request a copy of the most recent annual or
quarterly report of TLP, and such other reports and documents so filed as such
Holder may reasonably request in availing itself of any rule or regulation of
the Commission allowing such Holder to sell any such securities without
registration.

        Section 2.09 Transfer or Assignment of Registration Rights. The rights
to cause TLP to register Registrable Securities granted to the Purchaser by TLP
under this Article II may be transferred or assigned by the Purchaser to one or
more transferee(s) or assignee(s) of such Registrable Securities, provided that
(a) TLP is given written notice prior to any said transfer or assignment,
stating the name and address of each such transferee and identifying the
securities with respect to which such registration rights are being transferred
or assigned, and (b) each such transferee assumes in writing responsibility for
its portion of the obligations of the Purchaser under this Agreement. TLP will
notify as promptly as practicable any such transferee or assignee with respect
to whom a notice address is provided of TLP's receipt of any request for
registration pursuant to this Agreement.

        Section 2.10 Restrictions on Public Sale by Holders of Registrable
Securities. Each Holder of Registrable Securities subject to the Registration
Statement agrees not to effect any public sale or distribution of the
Registrable Securities during the 90 calendar day period beginning on the date
of a prospectus or prospectus supplement filed with the Commission with respect
to the pricing of an Underwritten Offering, provided that the duration of the
foregoing restrictions shall be no longer than the duration of the shortest
restriction generally imposed by the underwriters on the officers or directors
or any other unitholder of TLP on whom a restriction is imposed.

9

--------------------------------------------------------------------------------




ARTICLE III.
MISCELLANEOUS

        Section 3.01 Communications. All notices and other communications
provided for or permitted hereunder shall be made in writing by facsimile,
courier service or personal delivery:

        (a)   if to the Purchaser, at the most current addresses given by the
Purchaser to TLP in accordance with the provisions of this Section 3.01, which
addresses initially are, with respect to the Purchaser, the addresses set forth
in the Purchase Agreement,

        (b)   if to a transferee of the Purchaser, to such Holder at the address
provided pursuant to Section 2.09 above, and

        (c)   if to TLP, at 1670 Broadway, 32nd Floor, Denver, Colorado
80202-1373, notice of which is given in accordance with the provisions of this
Section 3.01.

        All such notices and communications shall be deemed to have been
received at the time delivered by hand, if personally delivered; when receipt is
acknowledged, if sent via facsimile or sent via Internet electronic mail; and
when actually received, if sent by any other means.

        Section 3.02 Successor and Assigns. Subject to Section 2.09, this
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of each of the parties, including subsequent Holders of Registrable
Securities to the extent permitted herein.

        Section 3.03 Recapitalization, Exchanges, etc. Affecting the Common
Units. The provisions of this Agreement shall apply to the full extent set forth
herein with respect to any and all units of TLP or any successor or assign of
TLP (whether by merger, consolidation, sale of assets or otherwise) which may be
issued in respect of, in exchange for or in substitution of, the Registrable
Securities, and shall be appropriately adjusted for combinations,
recapitalizations and the like occurring after the date of this Agreement.

        Section 3.04 Specific Performance. Damages in the event of breach of
this Agreement by a party hereto may be difficult, if not impossible, to
ascertain, and it is therefore agreed that each such Person, in addition to and
without limiting any other remedy or right it may have, will have the right to
an injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity which such Person may have.

        Section 3.05 Counterparts. This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.

        Section 3.06 Headings. The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

        Section 3.07 Governing Law. The laws of the State of New York shall
govern this Agreement without regard to principles of conflict of laws.

        Section 3.08 Severability of Provisions. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

10

--------------------------------------------------------------------------------



        Section 3.09 Entire Agreement. This Agreement is intended by the parties
as a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein with respect to the rights granted by TLP set forth herein. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter.

        Section 3.10 Amendment. This Agreement may be amended only by means of a
written amendment signed by TLP and the Holders of a majority of the then
outstanding Registrable Securities; provided, however, that no such amendment
shall materially and adversely affect the rights of any Holder hereunder without
the consent of such Holder.

        Section 3.11 No Presumption. In the event any claim is made by a party
relating to any conflict, omission, or ambiguity in this Agreement, no
presumption or burden of proof or persuasion shall be implied by virtue of the
fact that this Agreement was prepared by or at the request of a particular party
or its counsel.

        Section 3.12 Tax Year. The Purchaser represents and warrants to TLP that
its taxable year ends on November 30. The Purchaser will promptly notify TLP of
any change or proposed change to its taxable year.

[The remainder of this page is intentionally left blank.]

11

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.


 
 
TRANSMONTAIGNE PARTNERS L.P.
 
 
By:
 
TRANSMONTAIGNE GP L.L.C., its general partner
 
 
By:
 
/s/  DONALD H. ANDERSON      

--------------------------------------------------------------------------------

    Name:   Donald H. Anderson     Title:   Chief Executive Officer
 
 
MSDW BONDBOOK VENTURES INC.
 
 
By:
 
/s/  DEBRA M. AARON      

--------------------------------------------------------------------------------

    Name:   Debra M. Aaron     Title:   Vice President

12

--------------------------------------------------------------------------------





QuickLinks


REGISTRATION RIGHTS AGREEMENT
